Title: To Thomas Jefferson from Joseph Wheaton, 20 September 1806
From: Wheaton, Joseph
To: Jefferson, Thomas


                        
                            Excellent Sir
                            
                            Coweta September 20 1806
                        
                        At 4 oclock last evening I arrived at this place after cuting the road & Clearing it of obstructions—I
                            first explored the big creek South fork of the Ockmulgee Several miles from its mouth, and assertained to my intire
                            Satisfaction that no place could be found to pass it without going intirely too high up for any thing like a Straight
                            line—then returned to the place at its mouth where I have discribed to your Excellency is a ferry place & where there
                            now is provided a flatt for crossing horse & mail, and avoiding
                            the four large deep creek of Okmulgee which could neither be bridged by falling Any trees or passed in high fresshes—indeed they were the principle water obstructions on this rout—there we cleared an intire new road W S.W untill we Struck the Coweta path to the fishery about three miles above—& then
                            pursued that path except in Streightening in Some places to this Spot—the path owing to very high hill which make their
                            begining on this line, and continue their range up flint river with deep Morasses & cave Swamps for more than forty
                            miles—and Capt. Thomas Marshall with many of the most intelligent Indians assure me this place is in a Streight line
                            between the high Shoals & Fort Stoddart—but the windings of the path was beyond my expectation for pursuing by the
                            compass—we varied from west to nearly South. and yet the Indians Say they have never been able to find a better path to
                            the fishery and that the true course is S.W. I have paid the Most particular attention and Still believe I was correct or
                            if mistaken this place must be higher up than Supposed—for it is from this to the mouth of flint river asserted to be,
                            one hundred & fifty miles, and fifty miles from thence to tide water. If then Coweta is 200 miles above tide water can
                            it be too low for the path? from this to Fort Stoddart I come within 20. miles of tide water in going the distance of 250.
                            miles—I learned at the high Shoals that the presumtion was So gross, and the direction So easy, that David Merewether
                            gave up the absurdity that the flat Shoal from Athens to the burnt village and Tukebatchy was in a right line. Therefore
                            it was put upon Col Earley and one John Fielder to run the line from
                            the high Shoals to the burnt village. they proceeded forty miles and fell into those innumerable branches proceeding from
                            Okmulgee four forks with deep morasses & cave Swamps. and was compelled in opposition to themselves and the desire to
                            Serve their own interest, to return—Mr. Bloomfield was directed to proceed from Tukebatchy to run out the road to fort
                            Stoddart but was Stoped by the Indians from what particular cause I do not learn, the red people have met me this morning—Sint for me to the Square, and expressed a Strong inclination to run the road about 2 miles above this place, and intended
                            to have met me about 2 miles from this place and conducted me by Macintosh’s house that he might have the opertunity of
                            receiving and exchanging the Mail—I informed forty of their principle men in Strong terms that my orders were from the
                            President, and that what ever they might assert, that he Said to them, I Should neither turn to the right hand nor to the
                            left, but retain the road direct to marshalls, where the mail had been faithfully kept & exchanged, after much
                            Conversation about red men keeping post houses I told Macintosh it was the Presidents desire and that he was wanted to fix
                            a Stand 20 miles from this & keep a post house but that if I did not find the red people to go on the road I Should
                            Select white men to do it—I had prepared a talk for them which if your excellency will pardon—I will inclose it—after
                            which Macintosh became calm & friendly & presented me with a tobacco pouch & Said he aded that as a mark of friendship to the pipe he gave me in Washington. I have with me ten of
                            the best axmen a cook two pack horse men a guide the Mad Beaver who I found with a party when I first came out, to drive
                            of Some white people—I regret exceedingly that this had not been assigned to me at an earlier period. and I regret much
                            more the littleness of the Sum Confided to me and I regret equally
                            the rigidness of the post Master Genl. Sir I Said I would attempt to do any thing which your Excellency could wish. but
                            can it be Supposed that a road can be made passable for a horse through a wilderness more than four hundred miles, where
                            there is nothing to guide a mans way but a blind Solatary Indian trail, where every endeavor is used to prevent its being discovered even by the game of the woods.—I took
                            with me however a Sum Sufficient, and Sir whatever can be done With Zeal, integrety, industry, & desire to merrit your
                            approbation Shall be effected—please god my health is Sparred, & the result Shall be left to your inlarged mind, & to
                            your Excellencys Liberallity—a Liberallity—which never will leave industry & fidelity Unrewarded—
                        I must in this case intreat your Excellency to do me a favor in speaking to Mr. Macon the Speaker of the
                            House Representatives to permit me to be absent a few days from the Service of the House least I Should loose my office,
                            and if I do I am ruined, for it is my dependance for bread for my children—in case I do not return by the meeting of
                            Congress—pray Sir let me rely on your goodness for the above applications—With the Homage of my heart
                  I am Excellent Sir
                            faithfully your obedent Servant
                        
                            Joseph Wheaton
                            
                        
                        
                            I commence my march tomorrow for fort. Stoddart
                        
                    